Citation Nr: 0707388	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include blackouts, migraines, and memory loss.

2.  Entitlement to service connection for residuals of a 
right ear injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002.  In September 2003, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The case was remanded for additional 
development in November 2005.  Unfortunately, for reasons 
expressed below, the appeal must again be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  VA will notify the appellant if 
further action is required.


REMAND

The veteran contends that he sustained a head injury in 
service, with residual disability, including blackouts, 
migraines, and memory loss.  During the September 2003 Travel 
Board hearing, the veteran testified the veteran that he had 
received treatment by a Dr. Neer at the Ceres Medical Center 
in Stanislaus County, California, who discovered, at some 
point during the mid-1990's (i.e., most likely between 1992 
and 1997), that the veteran had an old "crack" in his skull.  
He provided a signed release authorizing VA to obtain these 
records, and the prior remand directed that these records be 
associated with the claims file.  However, there is no 
evidence that any attempt was made to secure these records.  
Remand instructions of the Board are neither optional nor 
discretionary, and full compliance is required.  Stegall v. 
West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 
3.159(c)(1) (VA will make reasonable attempts to obtain 
private medical records).  Because this authorization is 
dated in December 2003, the RO should obtain another release 
of records from Ceres Medical Office from the veteran, before 
requesting the records.

In addition, in a statement received in October 2006, the 
veteran identified individuals that he said had witnessed his 
claimed in-service injuries.  The veteran should be informed 
that VA cannot provide information about these individuals, 
or contact them directly on behalf of the veteran, for 
privacy reasons, but that he is free to obtain statements 
from any such individuals, and provide them to VA.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a blank release of 
medical records form, as well as a copy of 
his December 2002 signed release, and ask 
him to provide an updated release for Dr. 
Neer's records from the Ceres Medical 
Office.  

2.  If a signed release is received from 
the veteran, forward it to the Ceres 
Medical Office, along with a letter 
requesting all of the veteran's medical 
records of treatment at that facility, 
including X-ray reports, in particular, 
records of his treatment by Dr. Neer from 
1992 to 1997.  

3.  Tell the veteran that with respect to 
his October 2006 statement, for privacy 
reasons, VA cannot provide information 
about the individuals mentioned, or 
contact them directly on behalf of the 
veteran, but that he is free to obtain 
statements from any such individuals, and 
provide them to VA.

4.  If additional records are received 
from Ceres Medical Office, and these 
records are relevant to any of the claims 
on appeal, take appropriate action to 
fully develop the claims, to include 
obtaining another examination, or an 
addendum from the prior examiner, if 
indicated (e.g., if a determination of the 
probative value of the evidence requires 
medical expertise).

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claims on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


